Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "on the titration schedule" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 12 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Libbus et al (US 2013/0053924).
Regarding claims 1 and 28, Libbus et al disclose a medical device comprising an electronics module 816. The module has a controller 824 configured to provide a first set of stimulation parameters, and a pulse generator comprising circuit 822 configured to generate neural stimulation based on the first set of stimulation parameters.
Lead body 827 includes a conductor material connected to the electronics module 816.
Stimulation electrodes 828 are connected to the conductor material and are configured to deliver the neural stimulation generated by the pulse generator to a nerve or artery/nerve plexus.
 Sensor 829 comprises recording electrodes connected to the conductor material to monitor a response to the neural stimulation that includes electrical impulses traveling through the nerve or artery/nerve plexus. The sensor 829 sends information regarding the electrical impulses to the controller via the conductive material.
 The sensor 829 comprises one or more sensors connected to the conductor material to

Sensor 829 sends the blood-based parameters to the controller via the conductive material.
A neural stimulation test routine is adapted to assess neural stimulation efficacy for electrode subsets of a plurality of electrodes to identify a desired electrode subset for use in delivering a neural stimulation therapy to elicit a desired response. See paragraph [0047].
 The controller 824 modifies the first set of stimulation parameters based on the blood-based parameters to create a second set of stimulation parameters.
In the embodiment illustrated in FIG. 13A, a first electrode configuration 1351 is used to deliver neural stimulation by generating an electrical signal from electrode A to electrode B. In this embodiment, if an efficacy of the first electrode configuration is lower than a threshold, the system switches to a second electrode configuration 1352 to deliver neural stimulation by generating an electrical signal from electrode C to electrode D. See paragraph [0053].

The pulse generator generates modified neural stimulation using electrode C to electrode D based on the second set of stimulation parameters, and the stimulation electrodes are further configured to deliver the modified neural stimulation to the nerve or artery/nerve plexus.
Regarding claim 2, the stimulation parameters include electrode configuration.
Regarding claim 3, the blood-based parameters include blood pressure.
Regarding claim 4, the one or more sensors include a blood pressure sensor.
Regarding claim 5, the blood flow sensor limitations being a Doppler sensor configured to measure blood velocity or an impedance sensor configured to detect changes in electrical impedance of blood do not limit the blood pressure sensor considered for claim 4.

Regarding claim 12, the modifying includes modifying the first set of stimulation parameters based on the blood-based parameters and the information regarding the electrical impulses to create the second set of stimulation parameters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus et al (US 2013/0053924) in view of Pitsillides (US 2009/0012375).

Pitsillides teach interfacing a physiological sensor that has high impedance such as a piezoresistive blood pressure sensor to an implant via a connector. See paragraph [0011] in Pitsillides.
One of ordinary skill in the art would have found it obvious to combine the teaching of Pitsillides with the blood pressure sensor in sensor 829 because the interfacing in Pitsillides is for a similar purpose of measuring blood pressure in an implantable device. In addition, the skilled artisan would have been motivated to use the teaching of Pitsillides with the sensor in sensor 829 because the relatively narrow passage for the interface benefits from using a small piezoresistive blood pressure sensor as taught by Pitsillides to provide minimum discomfort to the patient. 
Allowable Subject Matter
Claims 13, 20-26, 42 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
3/10/2021